Citation Nr: 0016528	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  96-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent from 
July 11, 1988 (the date of the award of service connection) 
for the residuals of strongyloidiasis.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945 and from March 1948 to June 1953.

This appeal arose from a March 1995 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
strongyloidiasis (as instructed by the Board of Veterans' 
Appeals [Board] in February 1995), and which assigned this 
disorder a 30 percent disability evaluation, effective July 
11, 1988.  This issue was remanded by the Board in September 
1998 for additional development.  Following compliance with 
this remand, the RO issued a decision in May 1999, which 
confirmed the 30 percent disability evaluation.

In August 1999, the Board rendered a decision which denied 
entitlement to an evaluation in excess of 30 percent for the 
service-connected strongyloidiasis.  On October 28, 1999, a 
Joint Motion for Remand was filed, which requested that the 
Board's August 1999 decision be vacated and remanded.  On 
October 21, 1999, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
issued an Order which vacated the Board's decision and 
remanded the case to the Board for action consistent with its 
Order.  Copies of the Joint Motion for Remand and the Court's 
Order have been placed in the claims file.

The veteran has raised claims for entitlement to an increased 
evaluation for his service-connected anxiety and entitlement 
to a total rating due to individual unemployability.  As 
these issues are not inextricable intertwined with an issue 
on appeal, and have not been properly prepared for appellate 
review at this time, they are hereby referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected strongyloidiasis has been 
manifested by abdominal pain, diarrhea, cramping, a burning 
sensation in the anterior chest and weight loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected strongyloidiasis from July 11, 1988 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 
4.20, Code 7324 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  In other words, separate ratings can be 
assigned for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1999).

The Board will evaluate the veteran's condition under 
38 C.F.R. Part 4, 7324 (1999) as this code most accurately 
reflects his symptomatology.  The code deals with intestinal 
distomiasis, which is defined as an infection by trematodes 
or flukes.  See Dorland's Illustrated Medical Dictionary, 
27th ed., pg. 500 (1988).  According to the applicable rating 
criteria, a 30 percent disability evaluation is warranted for 
severe symptoms.  Moderate symptoms warrant a 10 percent 
evaluation and mild or no symptoms warrant a noncompensable 
evaluation.  38 C.F.R. Part 4, Code 7324 (1999).  The 30 
percent evaluation is the maximum amount of compensation 
allowed under the rating schedule.

There is no need to consider the veteran's anxiety in 
evaluating his strongyloidiasis residuals as this disorder is 
separately service-connected.  To consider the anxiety as 
part of the strongyloidiasis residuals would violate the 
principle against pyramiding.  See 38 C.F.R. § 4.14 (1999).

The veteran has also claimed that neurologic codes should be 
used in evaluating his strongyloidiasis residuals since he 
has reported that the parasitic infection has spread to his 
brain resulting in motor control problems, stumbling and 
listing to the left.  However, it is found that the 
neurologic codes are not for application in this case 
because, despite the veteran's assertions, neurologic 
evaluations, to include a private evaluation performed in 
October 1999, have been intact.  Therefore, he has no 
objective neurologic residuals which would justify evaluating 
him under a neurologic diagnostic code.

The pertinent evidence includes the report of a July 1988 
period of VA hospitalization for prolapsing external 
hemorrhoids.  This noted that the strongyloidiasis infection 
had been diagnosed in 1982; he was treated twice, with no 
further recurrence since October 1982.  The infection was 
diagnosed by history only.  His physician noted in August 
1988 that his records of the veteran's treatment could not be 
located; he reconstructed his history from memory.  It was 
commented that he had had recurring skin eruptions with hives 
and gastrointestinal complaints for 40 years following his 
World War II service.  The condition was only properly 
diagnosed approximately 8 years before.  He was treated with 
thiabendazole which, despite significant side effects, did 
eliminate the parasite from his stool.  It was commented that 
he had been cured following his treatment.  An August 1990 
statement from this same physician again noted that the 
veteran was cured, but that recurrences were possible.  
However, such a recurrence appeared unlikely since he had had 
no symptoms since 1982.

The veteran was hospitalized at a VA facility from October 28 
to November 15, 1991.  He indicated that he had had no 
recurrence until 1989; he had been trying to ignore the 
symptoms.  However, they had become too severe to ignore.  He 
said that he felt creeping eruptions in the axillary area, as 
well as over his back.  He also described a vague crampy 
gastrointestinal upset and abdominal pain.  The physical 
examination noted that his abdomen was nondistended and there 
was no organomegaly.  There was some mild tenderness to deep 
palpation, which was worse over the left lower quadrant.  A 
test for parasites was negative.  He was placed on 
Thiabendazole; the first dose made him dizzy and nauseous.  
However, these side-effects diminished and he was released to 
continue treatment at home.  The diagnosis was 
strongyloidiasis, chronic, recurrent.  A VA outpatient record 
from October 19, 1991 noted his past treatment with two 
courses of thiabendazole.  He had recovered from the side 
effects and he indicated his feeling that his central nervous 
system, gastrointestinal and skin symptoms had resolved.  He 
stated that he felt a lot better.

VA examined the veteran in April 1992.  He stated his belief 
that his whole body was infested with parasites.  His weight 
was noted to be 190 pounds (the same as it had been for the 
past year).  His nutrition was normal.  The examination of 
the abdomen noted that it was full, round and soft.  The 
liver and spleen were not palpable.  There were no masses, 
enlargements, tenderness or muscle guarding.  Bowel sounds 
were normal.  The diagnosis was Strongyloides stercoralis 
infestation with anxiety.  A neurological examination found 
no evidence of any diffuse or focal cerebral dysfunction to 
suggest any parasitic infestation of the brain.  The 
neurologic examiner commented that his gastrointestinal 
complaints (abdominal cramping, loose bowels) and his 
pulmonary complaints (wheezing and coughing) were more 
commonly related to causes other than parasitic infestations.  
His periods of confusion, depression, anxiety and suicidal 
ruminations were suggestive of either an adjustment disorder 
or a dysthymic disorder rather than any structural 
abnormality.

The veteran was examined by VA in March 1994.  He noted that 
the diagnosis of strongyloidiasis was first made in 1982 
after a stool examination.  Since that time, he has had 
diarrhea, recurrent episodes of abdominal pain, nausea and 
skin lesions on his arms (he described these as itchy).  He 
claimed to have seen a few "bugs" two to three days before.  
The examination of the abdomen revealed mild diffuse 
tenderness and discomfort.  There were no masses or 
distention.  There were no signs of skin lesions.  His lungs 
were clear.  His current weight was 181 pounds (the same as 
for the past year).  He was not anemic.  He indicated that he 
had mild nausea on and off.  He also had intermittent 
episodes of diarrhea.  His lungs were clear.  A stool 
specimen was obtained to rule out strongyloidiasis, but the 
sample leaked and there was not enough left to test.  He was 
advised to provide an additional sample but he refused.  The 
diagnosis was chronic strongyloidiasis infection to be ruled 
out.

VA re-examined the veteran in December 1998.  He indicated 
that he had been treated for recurrent strongyloidiasis in 
July 1982, October 1982, November 1991 and March 1992.  He 
stated that he still had episodes of abdominal pain, diarrhea 
and cramping at irregular intervals.  He stated that during 
the periods that he was symptomatic, he makes what he 
believes are faulty decisions.  He complained that he had 
increased abdominal pain, as well as a burning sensation in 
the anterior chest.  He had lost 12 pounds in the past 60 
days.  There were no signs of anemia; there was no pallor of 
the skin or the mucus membranes.  He had moderate upper 
abdominal tenderness in both upper quadrants with no rebound.  
An evaluation of his heart and lungs was normal.  The 
diagnosis was strongyloidiasis, chronic, recurrent.

The veteran was examined by a private physician on October 
15, 1999.  He had been referred for an evaluation of a right 
pleural effusion.  His history was significant for 
strongyloidiasis infection, diagnosed in 1982.  His most 
recent treatment for this condition was in 1991.  He reported 
no history of blood in the stool or diarrhea.  The objective 
examination noted that his skin was free of hives or lesions.  
He had unequal breath sounds with decreased fremitus and 
dullness in the right lower lobe.  His abdomen was tender in 
the right lower quadrant without rebound.  He was 
neurologically intact.  The impression was chronic pleural 
effusion; there was a significant possibility of lung cancer, 
parapneumonia effusion, Strongyloides-induced effusion or 
mesothelioma with probable previous exposure to asbestos in 
service.  On October 20, 1999, a right-sided thoracentesis 
was performed.  The fluid was sent to cytology for ova and 
parasite detection.  The cytology report showed no organisms.  
The fluid did contain eosinophils and histocytes.  An October 
25, 1999 abdominal CT scan revealed prominent bilateral 
pleural effusions.  A cytology report noted numerous 
lymphocytes.  The differential diagnoses were noted to 
include certain infectious agents versus a 
lymphoproliferative disorder.  On November 1, 1999, the 
examining physician noted that the pleural fluid had shown 
eosinophils but no organisms.  The eosinophils suggested a 
previous pneumothorax or blood in the pleura.  They are also 
seen as a manifestation of benign asbestos pleural effusions.  
While there are some parasitic diseases associated with 
eosinophils, strongyloidiasis was not one of them.  Again, 
the lymphocytes were suggestive of either an infectious 
disease or perhaps a lymphoproliferative disorder.  No 
mention was made of this pleural effusion being related to 
his service-connected strongyloidiasis.

According to the Joint Motion for Remand, the Board was 
instructed to determine whether a staged rating is warranted 
(that is, separate ratings assigned for separate periods of 
time based on the facts found) since the veteran had 
expressed disagreement with the initial rating assigned.  See 
Fenderson, supra, at 126.  After reconsidering the evidence 
of record, the Board finds that separate ratings are indeed 
warranted for separate periods of time since the original 
grant of service connection, effective July 11, 1988.  The 
Board finds that there is no objective evidence that an 
evaluation in excess of 30 percent for the service-connected 
strongyloidiasis for any period of time from the date of the 
award of service connection.  It is noted that this 30 
percent evaluation is the maximum amount of compensation 
allowed under 38 C.F.R. Part 4, Code 7324.  His symptoms 
during this period, when considered in their totality, are 
considered to be no more than severe in nature and warrant no 
more than a 30 percent disability evaluation.

There is no indication that an increased evaluation is 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  The evidence does not indicate that his disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
disability standards.  For example, there has been no 
objective evidence to suggest that this disability, standing 
alone, has caused marked interference with employment.  
Rather, there is a suggestion in the record that his last 
employment, in real estate, was left mostly to his wife due 
to his anxiety.  Moreover, the evidence does not suggest that 
this disorder has resulted in "frequent periods of 
hospitalization."  In fact, the records reveal that he has 
only been hospitalized four times over the years for this 
disorder, in July and October 1982, November 1991 and March 
1992.  There is no evidence of hospitalization since that 
time.  Therefore, it is found that an extraschedular 
evaluation during any of the affected time periods is not 
justified at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected 
strongyloidiasis.


ORDER

An evaluation in excess of 30 percent for the service-
connected strongyloidiasis from July 11, 1988 is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

